BOND, C. J.
(concurring). — I concur in the majority opinion for the following reasons: I think the term “eligible” when used in statutes or the Constitution without contextual qualification or modificatory terms, refers to the legal capacity to hold an office at the time of election or appointment thereto of the person designated. The right and title to an office is determined by a valid election or appointment thereto, hence the qualification of the person chosen or appointed must exist at the time of the accrual of his right and title. [See 29 Cyc. 1376, par.b and cases cited.] Intimations to the contrary in some of our previous rulings (State ex inf. v. Breuer, 235 Mo. 240 et cases cited) should be overruled.
For these reasons I concur in the result of the majority opinion.